

115 HR 6730 IH: Injunctive Authority Clarification Act of 2018
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6730IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Mr. Goodlatte introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to prohibit the issuance of national injunctions, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Injunctive Authority Clarification Act of 2018. 2.Orders purporting to restrain enforcement against non-parties (a)In generalChapter 155 of title 28, United States Code, is amended by adding at the end the following:
				
 2285.Orders purporting to restrain enforcement against non-partiesNo court of the United States (and no district court of the Virgin Islands, Guam, or the Northern Mariana Islands) shall issue an order that purports to restrain the enforcement against a non-party of any statute, regulation, order, or similar authority, unless the non-party is represented by a party acting in a representative capacity pursuant to the Federal Rules of Civil Procedure..
 (b)Clerical amendmentThe table of sections for chapter 155 of title 28, United States Code is amended by inserting after the item relating to section 2285 the following:
				
					
						2285. Orders purporting to restrain enforcement against non-parties..
			